*652MEMORANDUM *
Liang Yuan Zhu seeks review of the Board of Immigration Appeals’ (“BIA”) separate denials of his motions to reopen and reconsider his immigration proceedings. Zhu’s former counsel did not perform ineffectively as she reasonably believed that the filing of a petition for review would automatically stay an order of voluntary departure. See Desta v. Ashcroft, 365 F.3d 741, 748-49 (9th Cir.2004). Zhu knew that he had thirty days to voluntarily depart but simply never left.
The BIA did not abuse its discretion when it concluded that Zhu did not qualify for the “voluntariness exception” to section 240B of the Immigration and Nationality Act, 8 U.S.C. § 1229c. See Matter of Zmijewska, 24 I. & N. Dec. 87 (BIA 2007). Zhu concedes that he received notice of the BIA’s order granting him thirty days to voluntarily depart, and therefore, he cannot legitimately claim that he involuntarily failed to depart.
PETITIONS DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.